Citation Nr: 1416517	
Decision Date: 04/14/14    Archive Date: 04/24/14

DOCKET NO.  08-24 652	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for Hepatitis C.

2.  Entitlement to a kidney disorder, to include as secondary to Hepatitis C.  


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

B. Muetzel, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1974 to June 1976. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2007 Rating Decision, by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.

The August 2007 Rating Decision declined to reopen the Veteran's claims for service connection for Hepatitis C and for a kidney disability, to include as secondary to Hepatitis C.  The Veteran filed a Notice of Disagreement in October 2007, which indicated he was contesting both issues.  38 C.F.R. § 20.201 (2013).  The RO issued the Veteran a Statement of the Case (SOC) in June 2008.  The Veteran filed a timely Substantive Appeal, VA Form 9, in August 2008. The requested hearing was conducted in April 2011 by the undersigned Veterans Law Judge.  A transcript is associated with the claims file.  The appeal was sent to the Board in September 2011, and the Board found that new and material evidence had been received; it reopened the claims and remanded the issues of service connection.  In July 2012, the RO supplied a Supplemental SOC.  Then, in August 2012, the Board again remanded the claim.  The RO issued two additional Supplemental SOCs in January 2013 and February 2013.  
 
The Board also notes that, in addition to the paper claims file, there is a paperless, electronic (Virtual VA and VBMS) claims file associated with the Veteran's claims.  A review of the documents in such file reveals that certain are relevant to the issues on appeal.  Thus, the Board has considered these electronic records in its adjudication of the Veteran's case. 





FINDINGS OF FACT

1.  The evidence of record is at least in equipoise as whether the Veteran's hepatitis C is related to his period of active duty.  

2.  The Veteran's kidney disorder is proximately due to or the result of his service-connected hepatitis C.


CONCLUSIONS OF LAW

1.  Resolving all reasonable doubt in the Veteran's favor, the criteria for establishing service connection for hepatitis C are met.  38 U.S.C.A §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).

2.  The criteria for establishing service connection for a kidney disorder, as secondary to the service-connected hepatitis C, are met.  38 U.S.C.A. §§ 1131, 1154(a), 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.310 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

As the Board's decisions to grant service connection for hepatitis C and a kidney disorder, to include as secondary to hepatitis C, are completely favorable, no further action is required to comply with the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations.

Analysis 

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on her behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2013).  
	
Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. §3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Hepatitis C

The Veteran alleges that he contracted the hepatitis C virus in service due to risk factors such as inoculation by air gun and high-risk sexual activity during service.  The Veteran also asserted that he may have contracted the virus from dental treatment he received while in service.  (See May 2007 statement from the Veteran.) In order to establish service connection, there needs to be a medical nexus linking his current hepatitis C to the in-service risk factors.    

Service treatment records are negative for complaints, diagnoses, or treatment for hepatitis C.  However, service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury that was incurred or aggravated in service.  38 C.F.R. § 3.303(d). 

Post-service VA and private treatment records dated from 2001 to 2012 show that the Veteran received treatment for chronic hepatitis C.  

The Veteran's private physician, Dr. S.H., provided a statement in February 2007 regarding the etiology of the Veteran's hepatitis C.  In that statement, he indicated that he has treated the Veteran since 2003.  He stated that the Veteran has active hepatitis C, cryoglobulin anemia with crescentic membranoproliferative glomerulonephritis, and chronic renal failure.  He indicated that the Veteran denied the use of intravenous drugs and denied having ever had blood transfusions.  The Veteran reported "receiving immunizations during his active duty status with air guns using multiple injections to multiple recruits."  The physician opined that the Veteran's hepatitis C condition is at least as likely as not to have been caused by air gun immunization injections in the military. 

The Veteran was provided a VA examination in October 2011 to determine the nature and etiology of his hepatitis C.  The examiner reported the Veteran's history of hepatitis C, including the first time the Veteran was found to have the hepatitis C antibody in 1995.  The examiner discussed the Veteran's risk factors with regard to the hepatitis C.  The Veteran admitted to having had multiple sexual partners, and reported previously using illicit drugs such as LSD and marijuana.  The Veteran indicated that he engaged in the listed risk factors both before and during his active duty service.  He denied the use of any intravenous drugs.  The Veteran indicated that he used drugs and engaged in risky sexual activity in the early 1970's.  The examiner opined that the Veteran's chronic hepatitis C is less likely as not caused by or a result of the Veteran's military service.  In his rationale, the examiner discussed the odds ratio for each of the Veteran's risk factor behaviors and found that the odds ratio for contracting hepatitis C would have been higher during the time frame between 1970 and 1975.  He also indicated that since the Veteran did not enter service until 1974, most of the time he engaged in the risk factor behavior was prior to his entry to service, and thus that it is more likely that the Veteran contracted the virus before service.  Finally, he found that the odds ratio for contracting the virus through air gun inoculations was lower than that of the other risk factor behaviors in which the Veteran had engaged. 

Then, in July 2012, the examiner was asked by the RO to provide an opinion as to whether the Veteran's military service dental treatment was the cause of his hepatitis C.  The examiner opined that it is less likely than not that the Veteran contracted the hepatitis C virus from military dental treatment.  His rationale rested again in the odds ratio of contracting hepatitis by service dental treatment is low, or the same as a person with no risk factors.  He went on to state that transmission of hepatitis through dental treatment is "extremely rare."  

An evaluation of the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the examiner's knowledge and skill in analyzing the data, and the medical conclusion reached. The credibility and weight to be attached to such opinions are within the province of the Board as adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467 (1993).   

Greater weight may be placed on one physician's opinion over another depending on factors such as reasoning employed by the physicians and whether or not and the extent to which they reviewed prior clinical records and other evidence.  Gabrielson v. Brown, 7 Vet. App. 36 (1994).  The probative value of a medical opinion is generally based on the scope of the examination or review, as well as the relative merits of the expert's qualifications and analytical findings, and the probative weight of a medical opinion may be reduced if the examiner fails to explain the basis for an opinion.  Sklar v. Brown, 5 Vet. App. 140 (1993).  

The Board is inclined to place lower probative value on the October 2011 and July 2012 opinions from the VA examiner.  The examiner essentially found that the Veteran's hepatitis C was less likely than not related to service because of the odds ratio of the Veteran contracting the virus before service was higher than the odds ratio of the Veteran contracting hepatitis C during service.  The opinions do not rule out the chance that the Veteran contracted hepatitis C from the air gun inoculations during service.  The Board finds that this focus on the odds ratios is speculative in nature.  See Obert v. Brown, 5 Vet. App. 30, 33 (1993) (medical opinions that are speculative, general, or inconclusive in nature cannot support a claim).  

Conversely, the Board assigns greater weight to the February 2007 opinion offered by the Veteran's private physician.  The Board notes that the opinion correctly recited the Veteran's history and his lay contentions regarding the etiology of the disease; the physician also provided an adequate rationale for his opinion.  As such, resolving all reasonable doubt in favor of the Veteran, the Board accordingly finds the February 2007 opinion to be more definitive, and thus the most probative and persuasive as to whether the Veteran contracted hepatitis C while in service.  

Given the above, the evidence is at least in relative equipoise; and resolving all reasonable doubt in favor of the Veteran, the Board finds that service connection for the Veteran's hepatitis C is warranted.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

Kidney Disorder

In addition to the elements of direct service connection, service connection may also be granted on a secondary basis for a disability if it is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).   Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc); Wallin v. West, 11 Vet. App. 509, 512 (1998).  

The Veteran seeks entitlement to service connection for a kidney disorder, to include as secondary to hepatitis C.  

VA and private treatment records from 2003 through 2012 indicate the Veteran has received treatment for kidney issues, including chronic renal disease.  In June 2004, the Veteran's private physician noted that the Veteran has "known glomerulonephritis from hepatitis C" and that "his renal function is getting worse."  The Board notes that glomerulonephritis is a nephritis accompanied by inflammation of the capillary loops in the renal glomeruli and that acute glomerulonephritis is characterized by, inter alia, renal failure.  Dorland's Illustrated Medical Dictionary 996 (32nd ed. 2012).  A September 2004 private treatment note listed "chronic renal failure secondary to hepatitis C" in the physician's assessment and plan.  During the October 2011 VA examination, the examiner noted that the Veteran's glomerulonephritis was "thought to be secondary to the cryoglobulinemia" and the cryoglobulinemia was the result of the chronic hepatitis C.  

A current diagnosis of kidney disease is established by the record.  Having established a current disability, the remaining issue is whether it is related to his hepatitis C.  The Board finds that the consistent treatment records relate the Veteran's current kidney disease to his hepatitis C, and thus establish that the kidney disease is secondary to the Veteran's service-connected hepatitis C.  These opinions are competent, persuasive, and favorable to the Veteran's appeal.  The Board further notes that these opinions are consistent with the evidence of record and there are no opinions to the contrary.  Accordingly, service connection for kidney disorder, as secondary to hepatitis C, is granted.


ORDER

Service connection for hepatitis C is granted.

Service connection for a kidney disorder, as secondary to hepatitis C, is granted.




____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


